DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. Claims 8-11, and 14-17, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 13 April 2022, is hereby withdrawn and claims 8-11 and 14-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Carol Druzbick on 10 August 2022 and 12 August 2022.
The application has been amended as follows:
Cancel claims 12-13, and 18-19
Amend Claim 8. The vane rotary compressor of claim 1, wherein the end surface of the boss portion is provided with an oil accommodating groove, and wherein the oil accommodating groove is connected to the first oil supply passage.

Amend Claim 11. The vane rotary compressor of claim 1, wherein the main bearing or the sub bearing is provided with a flange that extends therefrom and forms the compression space together with the cylinder, and wherein at least a portion of the first oil supply passage and the second oil supply passage is formed through the flange of the at least one of the main bearing or the sub bearing.
Amend Claim 14. The vane rotary compressor of claim 1, wherein the second oil supply passage, based on a rotational direction of the roller, is eccentrically formed from an intermediate position in a circumferential direction of the back pressure pocket communicating with the second oil supply passage, toward a contact point where the roller is the closest to the cylinder.
Double Patenting
Examiner also notes that US patent number 11346344 does not create a double patenting issue. The instant invention is directed toward a pressure reducing member which is axially supported on an end surface of the second oil supply passage, which is shown in figures 6-9 and 11-14. These features are not claimed nor present in the disclosure of US 11346344.
Allowable Subject Matter
Claims 1, 4, 7-11 and 14-17 allowed.
The nearest prior art is Jinbo (JP 2000-257576).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “wherein the pressure reducing member is axially supported on an end surface of the second oil supply passage”, these in combination with the rest of the limitations in the claims. These limitations clarify that the pressure reducing member is a rod as in applicant’s fig 6 element 1316; which thereby overcomes the pressure reducing member interpreted as an orifice as disclosed in Jinbo fig 5. The distinct structure makes the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746